SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

249
CAF 14-01925
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF SHYANA C. BROUGHTON,
PETITIONER-RESPONDENT,

                      V                                          ORDER

LARRY P. LIVINGSTON, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT.

COLUCCI & GALLAHER, P.C., BUFFALO (REGINA A. DELVECCHIO OF COUNSEL),
FOR PETITIONER-RESPONDENT.

AUDREY ROSE HERMAN, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered August 18, 2014 in a proceeding pursuant to
Family Court Act article 6. The order granted the amended petition of
petitioner seeking modification of a prior court order of custody and
access.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court